Citation Nr: 0623375	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  06-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from March 1956 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
above Department of Veterans Affairs (VA), Regional Office 
(RO) in which the RO denied service connection for bilateral 
hearing loss  



FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran had 
bilateral hearing loss in service or within the first post-
service year.

2.  The objective and competent medical evidence of record 
preponderates against a finding that bilateral hearing loss, 
which manifested decades after service, is etiologically 
related to service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in military service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1131, 1112, 1113, 1137, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As will 
be discussed below, this was done in a letter from the RO in 
March 2005, and additional RO communications have provided a 
substantial amount of notice pertaining to the duty to 
assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a March 2005 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, he was advised, by virtue of a detailed January 
2006 statement of the case (SOC) of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the January 2006 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has recently stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  For the reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The claim for 
service connection is being denied, thereby rendering moot 
any concerns as to a rating or effective date for that issue.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Factual Background

The veteran filed an original service connection claim for 
hearing loss in January 2005.  He indicated on the 
application that he was in the Navy assigned to a Fleet 
Airborne Electronics Training Unit.  He reported that 
although most of his duties were administrative, although he 
worked in an airplane hangar where there was constant high 
level noise coming from the aircraft.

The service medical records reflect that the veteran had no 
complaints or injuries related to the ears, and had no 
complaints of hearing loss in service.  The October 1957 
separation examination showed that clinical evaluation of the 
ears was normal and that hearing was 15/15 bilaterally.  

The veteran's DD Form 214 shows that his MOS (military 
occupational specialty) was personnelman.  Also on file are 
personnel records which the veteran states reflect that in 
April 1956 he volunteered for aviation duty at the US Naval 
Training Center.  The veteran also noted that the records 
showed that he had assignments with the Fleet Airborne 
Electronics Training Unit.

VA medical records show that in 2001 the veteran was fitted 
for new hearing aids.  A February 2005 record documented a 
history of long-standing progressive hearing loss with 
findings of mild severe sloping sensorineural hearing loss 
from 250 to 8,000 hertz bilaterally with good speech 
discrimination.

III.  Pertinent Law and Regulations

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic disease of 
the nervous system (e.g., sensorineural hearing loss) in 
service, incurrence of such a disorder coincident with 
service will be presumed if it becomes manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Moreover, the fact that a condition occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997)

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even 
though disabling hearing loss is not demonstrated at 
separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting competent evidence that a current disability is 
related to service.  Hensley v. Brown, 5 Vet. App. 155 
(1993). 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

IV.  Analysis

The veteran has asserted that he has bilateral hearing loss 
which he sustained due to exposure to aircraft noise during 
his approximately 17 months of service.  With reference to 
the findings made during service, the service medical records 
are entirely negative for any complaints or clinical findings 
related to, or indicative of, hearing loss.  Similarly, the 
evidentiary record contains no reference to any hearing 
problems during the veteran's first year after separation 
from service.

Post-service, the earliest clinical evidence documenting the 
veteran's hearing problems was dated in June 2001, more than 
45 years following his separation from service, at which time 
a hearing aid was issued.  

The medical evidence establishes the presence of the 
currently claimed disability, bilateral hearing loss as 
evidenced by a February 2005 record which documents a history 
of long-standing progressive hearing loss with findings of 
mildly severe, sloping sensorineural hearing loss from 250 to 
8000 Hz bilaterally, with good speech discrimination

There is no competent evidence of record which establishes, 
or even suggests, an etiological relationship between service 
and the veteran's currently manifested bilateral hearing 
loss.  None of the VA treatment records for hearing loss 
dated from 2001 forward mentions any etiological relationship 
between the bilateral hearing loss and service, and there is 
no other competent evidence of record which is indicative of 
such a relationship.  

As noted, there was no showing of any bilateral hearing loss 
in service, within the first post-service year, or until over 
45 years after service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991); see also Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) (there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a layperson's 
observation is competent).  Such evidence is lacking in this 
case.

As noted above, the veteran is certainly capable of providing 
evidence such as giving a history of acoustic trauma in 
service, as he has done.  But a layperson is generally not 
qualified to opine on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; 
Espiritu v. Derwinski, 2 Vet. App. at 494.  See also Routen 
v. Brown, supra, Harvey v. Brown, 6 Vet. App. at 393-94 
(1944).  In essence, although the veteran is not competent to 
render a medical opinion or formulate an etiology of his 
current bilateral hearing loss, he is competent to present 
evidence of noise exposure in service.  See Collette v. 
Brown, 82 F.3d 389 (1996).  

The Board has no reason to doubt the veteran's assertion that 
he was exposed to noise from aircraft during service.  
However, noise exposure is not the same as injury or disease, 
and in order for service connection to be granted there must 
be a showing of an injury or disease during service, or 
caused by service, such as by presenting competent and 
probative medical nexus evidence.  Here, however, the veteran 
has not submitted or identified any medical opinion or other 
medical evidence regarding an etiological relationship to 
service that supports his claim.  Moreover, the preponderance 
of the probative and objective medical evidence now of record 
militates against a finding that the veteran has bilateral 
hearing loss related to service or any incident thereof or to 
a service-connected disability.  38 U.S.C.A. §§ 1131, 
5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.385. 

The veteran has requested that a VA examination be scheduled.  
However, inasmuch as there was no evidence of hearing loss in 
service, within the first year thereafter, or until more than 
45 years after the veteran's discharge from service, the 
applicable law and regulations do not compel the Board to 
provide that examination.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1996).  Based upon the evidence 
of record, service connection for bilateral hearing loss must 
be denied.


ORDER

Service connection for bilateral hearing loss is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


